DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, with respect to the rejection(s) of claim(s) 1-5, 8-13 and 16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Pursifull does not disclose the pressure sensor 77 positioned in the crankcase and does not disclose the arrangement of two crankcase ventilation lines presently claimed. Therefore, the rejection has been withdrawn. Applicant argues that Pursifull does not disclose returning to the measurement of the crankcase pressure when the gradient satisfies the specified criterion. However, Pursifull teaches that the routine continuously monitors the measurement of the crankcase pressure and may require multiple indications of a potential breach before performing a mitigating action [see Pursifull paragraph 0039]. In order to receive multiple indications, the routine necessarily continues the monitoring of crankcase pressure after the criterion is evaluated. Furthermore, Pursifull specifically teaches evaluating additional criteria that require continued monitoring of the crankcase pressure after the initial criterion is evaluated [see Pursifull paragraph 0046, as shown in steps 304-306 of Figure 3]. Applicant further argues that Pursifull does not indicate that the calculation of the gradient is based on the change in the operating point and does not disclose a trigger to perform the gradient check. Dependent claims 4 and 12 for example define the change of the operating point as a starting or stopping of the internal combustion engine. Pursifull teaches that a condition or trigger for calculation of the gradient is that the engine is starting, a condition in which, for example, the engine speed changes [see Pursifull paragraphs 0032-0034]. Moreover, upon further consideration, a new ground(s) of rejection is made in view of the current claim amendments.


Claim Objections
Claim 9 is objected to because of the following informalities: 
“positions in the crankcase” should read “positioned in the crankcase” 
“detecting a change in an operating point of the internal combustion engine” should read “detect a change in an operating point of the internal combustion engine”
Claim 15 is objected to because of the following informalities: 
“ascertain and use threshold value” should read “ascertain and use a threshold value”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 has been amended to recite “the crankcase ventilation system comprising…two crankcase ventilation lines arranged between the crankcase outlet…the crankcase outlet in fluid communication with two crankcase ventilation lines of the crankcase ventilation system.” The amended recitation opens the interpretation of the crankcase ventilation system to a system that includes up to four crankcase ventilation lines, which is a configuration not contemplated by the specification as originally filed. Thus, the amendment introduces new matter and fails to comply with the written description requirement. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 9, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pursifull (US Patent Application Publication 2014/0081564) in view of Hammelehle (DE 10 2017 108 246 A1).
Regarding claim 1, Pursifull discloses a method for checking functionality of a crankcase ventilation system (16) of an internal combustion engine (10), the method comprising: 
measuring a crankcase pressure in a crankcase by a crankcase (28) of the internal combustion engine by a crankcase pressure sensor (77) [0023];
supplying the measured pressure values to a control unit (12) [0027], 
detecting a change in an operating point of the internal combustion engine [0032-0034],
calculating a gradient with respect to time of the measured crankcase pressure based on the change in the operating point [0033], 
performing a gradient check of the calculated gradient [0034], 
checking whether the gradient satisfies a specified criterion [0034], 
returning to the measurement of the crankcase pressure when the gradient satisfies the specified criterion [0039], and 
recording an entry in a fault memory when the gradient does not satisfy the specified criterion [0057] [0077]. 
	Pursifull does not disclose the crankcase pressure sensor positioned in the crankcase, the crankcase being an outlet in fluid communication with two crankcase ventilation lines of the crankcase ventilation system, the two crankcase ventilation lines are arranged between a crankcase outlet and an associated introduction point into an air path of the internal combustion engine, via which crankcase ventilation lines gas can be introduced from the crankcase into the air path. Pursifull does not disclose wherein the change of the operating point includes a negative or positive load change. 
	Hammelehle discloses a crankcase pressure sensor (18) positioned in a crankcase (2), the crankcase having an outlet (4) in fluid communication with two crankcase ventilation lines (12, 16) of a crankcase ventilation system (5), the two crankcase ventilation lines are arranged between a crankcase outlet and an associated introduction point into an air path (13) of an internal combustion engine (1), via which crankcase ventilation lines gas can be introduced from the crankcase into the air path (as shown in Figure 1) and a method comprising detecting a change in an operating point of the internal combustion engine, wherein the change of the operating point includes a negative or positive load change [0021]. 
	Hammelehle teaches that since a part-load ventilation line of the crankcase ventilation system is closed when the load increases and the full-load ventilation line of the system is not yet opened up to a certain point in time, during a load change a possible leak in the system can be determined [0015]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crankcase ventilation system disclosed by Pursifull to include two ventilation lines and crankcase pressure sensor positioned in the crankcase as disclosed by Hammelehle in order to detect a possible leak during a load change. 
Regarding claim 4, Pursifull further discloses wherein the change in the operating point includes a starting or stopping of the internal combustion engine [0032]. 
	Regarding claim 5, Pursifull further discloses the method further comprising: ascertaining and using admissible limit values for the gradient when the change in the operating point is the starting or stopping of the internal combustion engine [0005]. 
Regarding claim 7, Pursifull discloses the method of claim 4 as discussed above including ascertaining and using a threshold value for the gradient [0032-0034]. Pursifull does not disclose the method further comprising detecting whether a negative or a positive load change of the internal combustion engine has been performed, and wherein the gradient check is performed in reaction to the detected load change. 
Hammelehle discloses detecting a positive load change of an internal combustion engine and performing a crankcase pressure check in response [0009-0012] [0015]. 
Hammelehle teaches that the measurement takes place over the period during a load step of the internal combustion engine because the load step can be used to determine a possible leakage [0015]. Hammelehle teaches that it is necessary to detect possible crankcase leaks because the blow-by gases can escape to the atmosphere [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the step of detecting the positive load change disclosed by Hammelehle before detecting the threshold value for the gradient as disclosed by Pursifull because the positive load change can be used to determine possible leakage of the crankcase. 
Regarding claim 9, Pursifull discloses a device for checking functionality of a crankcase ventilation system (16) of an internal combustion engine (10), the crankcase ventilation system comprising:
a crankcase (28) having a crankcase outlet (102), 
two crankcase ventilation lines (74, 76) arranged between a crankcase outlet and an associated air introduction point into an air path (along 42) of the internal combustion engine, via which crankcase ventilation lines gas can be introduced from the crankcase into the air path [0024], the device includes: 
a control unit (12) configured to: 
measure a pressure in the crankcase by a crankcase pressure sensor (77) [0023];
supply the measured pressure values to a control unit [0027], 
detect a change in an operating point of the internal combustion engine [0032-0034],
calculate a gradient with respect to time of the measured crankcase pressure [0033], 
perform a gradient check of the calculated gradient [0034], 
check whether the gradient satisfies a specified criterion [0034], 
return to the measurement of the crankcase pressure when the gradient satisfies the specified criterion [0039], and 
recording an entry in a fault memory when the gradient does not satisfy the specified criterion [0057] [0077]. 
Pursifull does not disclose the crankcase pressure sensor positioned in the crankcase, the two crankcase ventilation lines between the crankcase outlet and an associated introduction point into an air path of the internal combustion engine, the crankcase outlet in fluid communication with two crankcase ventilation lines of the crankcase ventilation system, the two crankcase ventilation lines introduce gas from the crankcase into the air path. Pursifull does not disclose wherein the change of the operating point includes a negative or positive load change. 
	Hammelehle discloses a crankcase pressure sensor (18) positioned in a crankcase (2), the crankcase having an outlet (4) in fluid communication with two crankcase ventilation lines (12, 16) of a crankcase ventilation system (5), the two crankcase ventilation lines are arranged between a crankcase outlet and an associated introduction point into an air path (13) of an internal combustion engine (1), via which crankcase ventilation lines gas can be introduced from the crankcase into the air path (as shown in Figure 1) and a method comprising detecting a change in an operating point of the internal combustion engine, wherein the change of the operating point includes a negative or positive load change [0021]. 
	Hammelehle teaches that since a part-load ventilation line of the crankcase ventilation system is closed when the load increases and the full-load ventilation line of the system is not yet opened up to a certain point in time, during a load change a possible leak in the system can be determined [0015]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crankcase ventilation system disclosed by Pursifull to include two ventilation lines and crankcase pressure sensor positioned in the crankcase as disclosed by Hammelehle in order to detect a possible leak during a load change. 
Regarding claim 12, Pursifull further discloses wherein the change of the operating point includes a starting or stopping of the internal combustion engine [0032]. 
	Regarding claim 13, Pursifull further discloses the control unit is further configured to: ascertain and use admissible limit values for the gradient when the change in the operating point is the starting or stopping of the internal combustion engine [0005]. 
Regarding claim 15, Pursifull discloses the method of claim 12 as discussed above including the control unit is configured to ascertain and use a threshold value for the gradient [0032-0034]. Pursifull does not disclose the method further comprising detecting whether a negative or a positive load change of the internal combustion engine has been performed, and wherein the gradient check is performed in reaction to the detected load change. 
Hammelehle discloses detecting a positive load change of an internal combustion engine and performing a crankcase pressure check in response [0009-0012] [0015]. 
Hammelehle teaches that the measurement takes place over the period during a load step of the internal combustion engine because the load step can be used to determine a possible leakage [0015]. Hammelehle teaches that it is necessary to detect possible crankcase leaks because the blow-by gases can escape to the atmosphere [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the step of detecting the positive load change disclosed by Hammelehle before detecting the threshold value for the gradient as disclosed by Pursifull because the positive load change can be used to determine possible leakage of the crankcase. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747